Citation Nr: 0833455	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-33 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
left shoulder disability and granted service connection for 
low back disability and assigned an initial noncompensable 
rating, effective March 21, 2002.  

In September 2003, the RO increased the evaluation of the 
veteran's low back disability to 10 percent, effective March 
21, 2002.

When this matter was initially before the Board in June 2004, 
the veteran's left shoulder disability claim was denied and 
his low back disability was remanded for further development.  

In this decision, the Board vacates its June 2004 denial of 
service connection for left shoulder disability and thus this 
appeal stems from the September 2002 rating decision rather 
than a January 2005 rating decision that denied the veteran's 
application to reopen his left shoulder claim.

The veteran's low back disability claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's tendonitis of the left scapula with rotator 
cuff tears and degenerative arthritis of the left shoulder 
had its onset during service.



CONCLUSION OF LAW

Tendonitis of the left scapula with rotator cuff tears and 
degenerative arthritis of the left shoulder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


VACATUR

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In the September 
2002 rating action, the RO, among other things, denied 
service connection for a left shoulder condition.  

In a June 2004 Board decision, the Board denied service 
connection for a left shoulder disability on the basis that 
there was no evidence that the veteran had a current left 
shoulder disability that was etiologically related to his 
service.  In doing so, the Board noted that the evidence of 
record was negative for treatment for a left shoulder 
disability during service or following separation from 
service, and there was no medical evidence of record of a 
currently diagnosed left shoulder disability.  

In November 2004, however, the veteran indicated that he 
disagreed with the denial of service connection for a left 
shoulder condition.  Significantly, the veteran indicated 
that he had been treated for a left shoulder condition after 
separation from service.  

A review of the record discloses that subsequent to the 
Board's June 2004 decision, pertinent medical records that 
predated the Board's decision, and which the Board was 
unaware of, were associated with the record.  Specifically, 
these records included the veteran's treatment records from 
VA Medical Centers in Orlando, Florida, and Tampa, Florida, 
dated between February 2003 and March 2004.  Inasmuch as all 
the existing, available VA treatment records were not 
physically before the Board, the record before the Board in 
June 2004 was incomplete.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion, when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2007).  Here, the Board 
finds that its consideration of the veteran's claim of 
service connection for a left shoulder condition in June 2004 
was based on an incomplete record, and that the veteran was 
therefore not afforded full due process of law.  
Consequently, that portion of the Board's June 24, 2004 
decision that relates to entitlement to service connection 
for a left shoulder disability is hereby VACATED.

Merits of the veteran's left shoulder disability claim

In this decision, the Board grants service connection for 
tendonitis of the left scapula with degenerative arthritis of 
the left shoulder, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duties 
to notify and assist is required.

The veteran essentially asserts that he has had left shoulder 
problems since service and thus service connection is 
warranted for this disability.  In support, he has submitted 
lay and medical evidence that links the disability to 
service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Here, the lay and medical evidence shows that the veteran has 
had left shoulder problems since service.  A February 2003 X-
ray minimal degenerative change in the left shoulder.  
Further, during January 2004 treatment, the veteran reported 
having pain in his left shoulder that started five years 
prior.  A March 2004 treatment note indicates that the 
veteran had undergone a bone scan that showed degenerative 
joint disease of the acromioclavicular joint, a possible 
partial tear of the supraspinatus tendon at the 
musculotendinous junction, and infraspinatus and subcapularis 
tendon degenerative changes and partial tear.  The examiner 
diagnosed the veteran with tendonitis of the left scapula, 
injected the trigger point with Lenalog and Marcaine, and 
recommended that the veteran return for treatment in three 
months.  

In a November 2004 VA outpatient note, an orthopedic surgeon, 
who treated the veteran and reviewed his medical history, 
opined that his left shoulder disability had its onset in 
service.  There is no contrary medical opinion of record.  In 
light of the above, the Board finds that service connection 
for tendonitis of the left scapula with rotator cuff tears 
and degenerative arthritis of the left shoulder is warranted.


ORDER

Service connection for tendonitis of the left scapula with 
rotator cuff tears and degenerative arthritis of the left 
shoulder is granted.


REMAND

In September 2004, the veteran was afforded a VA spine 
examination, and following the RO's issuance of a Statement 
of the Case on his low back claim, in November 2004, the 
veteran filed a VA Form 9, perfecting his appeal to the 
Board.  The record shows that the veteran receives VA 
treatment, and given that the examination is more than four 
years old, the Board finds that it must remand this issue to 
afford the veteran a contemporaneous VA examination to assess 
the current nature, extent, severity and manifestations of 
his low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to service-connected 
low back disability.  The claims folder 
should be made available to and reviewed 
by the examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

Further, the examiner should identify 
all neurological pathology and discuss 
the nature and severity of the right or 
left-sided radiculopathy or neuropathy.  

The rationale for any opinion expressed 
should be provided in a legible report.  

2.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefits 
sought on appeal are not granted in 
full, the AMC should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


